Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 1 of 13 PageID #: 38




                          Exhibit B
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 2 of 13 PageID #: 39
                                                                                                                                   US008624550B2


(12) United States Patent                                                                                        (10) Patent N0.:                US 8,624,550 B2
       Fischer et a].                                                                                            (45) Date of Patent:                      *Jan. 7, 2014

(54)   MULTIFUNCTIONAL CHARGER SYSTEM                                                                     (56)                      References Cited
       AND METHOD
                                                                                                                              U.S. PATENT DOCUMENTS
(75) Inventors: Daniel M. Fischer, Waterloo (CA); Dan                                                                3,775,659 A    11/1973 Carlsen, II
                        G. Radut, Waterloo (CA); Michael F.                                                          4,433,251 A     2/1984 Banks et al.
                        Habicher, Cambridge (CA); Quang A.
                        Luong, Kitchener (CA); Jonathan T.                                                                               (Continued)
                        Malton, Kitchener (CA)                                                                              FOREIGN PATENT DOCUMENTS
(73) Assignee: BlackBerry Limited, Waterloo, Ontario                                                      CA                   2517333          9/2002
                        (CA)                                                                              EP                   0684680         11/1995

       Notice:          Subject to any disclaimer, the term of this                                                                      (Continued)
                        patent is extended or adjusted under 35                                                                OTHER PUBLICATIONS
                        U.S.C. 154(b) by 0 days.
                                                                                                          Canadian Of?ce Action for Canadian Application No. 2,374,344
                        This patent is subject to a terminal dis                                          dated Mar. 12, 2004 (3 pages).
                        claimer.
                                                                                                                                         (Continued)
(21) Appl. No.: 13/536,767                                                                                Primary Examiner * Edward T50
(22)   Filed:           Jun. 28, 2012                                                                     (74) Attorney, Agent, or Firm * Finnegan, Henderson,
                        (Under 37 CFR 1.47)                                                               FaraboW, Garrett & Dunner LLP

(65)                        Prior Publication Data                                                        (57)                        ABSTRACT
       US 2012/0293113 A1                       Nov. 22,2012                                              An adapter for providing a source of poWer to a mobile device
                                                                                                          through an industry standard port is provided. In accordance
                                                                                                          With one aspect of the invention, the adapter comprises a plug
                 Related U.S. Application Data                                                            unit, a poWer converter, a primary connector, and an identi?
(63)   Continuation of application No. 13/175,509, ?led on                                                cation subsystem. The plug unit is operative to couple the
       Jul. 1, 2011, noW Pat. No. 8,232,766, Which is a                                                   adapter to a poWer socket and operative to receive energy
       continuation of application No. 12/905,934, ?led on                                                from the poWer socket. The poWer converter is electrically
                                                                                                          coupled to the plug unit and is operable to regulate the
                                 (Continued)                                                              received energy from the poWer socket and to output a poWer
                                                                                                          requirement to the mobile device. The primary connector is
(51)   Int. Cl.                                                                                           electrically coupled to the poWer converter and is operative to
       H01M 10/46                          (2006.01)                                                      couple to the mobile device and to deliver the outputted poWer
(52)   U.S. Cl.                                                                                           requirement to the mobile device. The identi?cation sub
       USPC       ........................................................ ..    320/111
                                                                                                          system is electrically coupled to the primary connector and is
(58)   Field of Classi?cation Search                                                                      operative to provide an identi?cation signal.
       USPC       ................................ .. 320/107,111,114,140
       See application ?le for complete search history.                                                                       18 Claims, 4 Drawing Sheets




                                                                                           BP'T‘Q; 1. Pm i
                                                                                           Aduplev , a
                                                                                     ..J L__..._J lffiiai’iel?

                                                                             /      3100      310B         310
                                                                     North                                       _

                                                                   Amafican
                                                                     pm;         Power
                                                                                  UK       European
                                                                                            Power        Power
                                                                                                         Other 1       w
                                                                    gmkel        Socket     Socket '3    Socket? .      r
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 3 of 13 PageID #: 40


                                                      US 8,624,550 B2
                                                            Page 2

                   Related US. Application Data                         7,834,586 B2 11/2010 Fischer et a1.
                                                                        7,884,570 B2   2/2011 Purdy et al.
(63)    Oct. 15, 2010, noW Pat. No. 7,986,127, Which is a               7,986,127 B2 * 7/2011 Fischer et a1.      .............. .. 320/111
        continuation of application No. 12/714,204, ?led on          2001/0003205   A1    6/2001   Gilbert
        Feb. 26, 2010, noW Pat. No. 7,834,586, Which is a            2003/0034898   A1    2/2003   Shamoon et al.
                                                                     2004/0063464   A1    4/2004   Akram et al.
        continuation of application No. 12/268,297, ?led on          2004/0251878   A1   12/2004   Veselic
        Nov. 10, 2008, noW Pat. No. 7,737,657, Which is a            2005/0269883   A1   12/2005   Drader et al.
        continuation of application No. 11/749,680, ?led on          2006/0181241   A1    8/2006   Veselic
        May 16, 2007, noW Pat. No. 7,453,233, Which is a             2007/0108938   A1    5/2007   Veselic
        continuation of application No. 11/ 175,885, ?led on         2009/0128091   A1    5/2009   Purdy et al.
                                                                     2009/0130874   A1    5/2009   Englund
        Jul. 6, 2005, noW Pat. No. 7,239,111, Which is a             2010/0052620   A1    3/2010   Wong
        continuation of application No. 10/087,629, ?led on          2010/0060233   A1    3/2010   Kung et al.
        Mar. 1, 2002, noW Pat. No. 6,936,936.                        2010/0201308   A1    8/2010   Lindholm
(60)    Provisional application No. 60/273,021, ?led on Mar.                    FOREIGN PATENT DOCUMENTS
        1, 2001, provisional application No. 60/330,486, ?led
        on Oct. 23, 2001.                                        EP                 1198049          4/2002
                                                                 JP             2005063355           3/2005
(56)                     References Cited                        WO                01/01330          1/2001

                   U.S. PATENT DOCUMENTS                                             OTHER PUBLICATIONS
       4,510,431    A     4/1985   Winkler                       Charging Big Supercaps, Portable Design, p. 26, Mar. 1997.
       5,173,855    A    12/1992   Nielsen et al.
       5,229,649    A     7/1993   Nielsen et al.                Electric Double-Layer Capacitors, vol. 2, Oct. 25, 1996, (Japan,
       5,272,475    A    12/1993   Eaton et al.                  Tokin Corp., Cat. No. EC-200E).
       5,444,378 A        8/1995 Rogers                          Supercapacitor: User’s Manual, vol. 2, Japan, Tokin Corporation,
       5,631,503    A     5/1997   Ciof?                         Jan. 1997 (47 pages).
       5,638,540    A     6/1997   Aldous                        U.S. Of?ce Action for US. Appl. No. 10/087,629 dated Sep. 7, 2004
       5,651,057    A     7/1997   Blood et al.
       5,769,877    A     6/1998   Barreras, Sr.                 (6 pages).
       5,850,113    A    12/1998   Weimer et al.                 U.S. Of?ce Action for US. Appl. No. 11/175,885 dated Apr. 4, 2006
       5,939,860    A     8/1999   William                       (5 pages).
       6,006,088    A    12/1999   Couse                         U.S. Of?ceAction for US. Appl. No. 11/175,885 dated Oct. 20, 2005
       6,104,162    A     8/2000   Sainsbury et al.              (8 pages).
       6,104,759    A     8/2000   Carkner et al.                U.S. Of?ceAction forU.S. Appl. No. 11/749,680 dated Sep. 25, 2007
       6,130,518    A    10/2000   Gabehart et a1.
       6,138,242    A    10/2000   Massman et al.                (9 pages).
       6,184,652 B1       2/2001 Yang                            U.S. Of?ce Action for US. Appl. No. 12/174,204 datedAug. 5,2010
       6,211,649    B1    4/2001   Matsuda                       (1 1 pages).
       6,252,375    B1    6/2001   Richter et a1.                U.S. Of?ce Action for US. Appl. No. 12/268,297 dated Aug. 18,
       6,255,800    B1    7/2001   Bork                          2009 (9 pages).
       6,283,789    B1    9/2001   Tsai                          U.S. Of?ce Action for US. Appl. No. 12/905,934 dated Nov. 29,
       6,357,011    B2    3/2002   Gilbert
       6,397,696 B2       6/2002 Ogami                           2010 (11 pages).
       6,663,420    B1   12/2003   Xiao                          U.S. Of?ce Action for US. Appl. No. 11/175,885 dated Aug. 24,
       6,668,296    B1   12/2003   Dougherty et al.              2006 (6 pages).
       6,738,856    B1    5/2004   Milley et al.                 U.S. Of?ce Action for US. Appl. No. 12/714,204 dated Aug. 5, 20 10
       7,159,132    B2    1/2007   Takahashi et al.              (1 1 pages).
       7,170,259    B2    1/2007   Veselic                       U.S. Of?ce Action forUS. Appl. No. 11/175,885 datedAug. 24, 2006
       7,340,627 B1       3/2008 Harvey                          (6 pages).
       7,629,767 B2      12/2009 Kang
       7,631,111 B2      12/2009 Monks et al.                    U.S. Of?ce Action for US. Appl. No. 13/175,487dated Dec. 12, 2011
       7,698,490 B2       4/2010 Terrell, II                     (10 pages).
       7,737,657 B2       6/2010 Fischer et a1.
       7,812,565 B2      10/2010 Bayne et a1.                    * cited by examiner
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 4 of 13 PageID #: 41


US. Patent                      Jan. 7, 2014               Sheet 1 of4                                                               US 8,624,550 B2




                                                                                              mmex
                                             ,9QM
                                              mwsis,
                kmx “m;. Q mmEQ,H5                                   EWmQ U                      5M.i:{513s.!8:,

                                                               mam            ,Wmyx.wsa
                                                                                                           mmamm.mmmm



                                         @m m m,mmmwm,
                                      Mécmgmmssssr

                                     w   M   m    M    m   W   W     W                    M    W               W         M   W   m   m   m




                                                                                                                   mm“
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 5 of 13 PageID #: 42


US. Patent                                                                      Jan. 7, 2014                                                    Sheet 2 of4                                                                                            US 8,624,550 B2




                                                                                                         1 a‘;




                                                                                                              va.WsX;e ,




                                                                       $3?
                                                                       .v>aum
                                                                        .,at
                                                                           \$,,

                                                                                                         ,0
                                                                                                         TS.Q
                                                                                                          \m
                                                                                                          Q
                                                                                                          N
                                                                                                          m
                                                                                                              W
                                                                                                              w
                                                                                                              m
                                                                                                              &n
                                                                                                              m
                                                                                                              Z

                                                                                                            irM
                                                                                                              m,»
                                                                                                              n
                                                                                                                           “5
                                                                                                                            M
                                                                                                                            w,
                                                                                                                            U
                                                                                                                            u
                                                                                                                            w
                                                                                                                            mE
                                                                                                                             A
                                                                                                                             i
                                                                                                                                                                     m\mf\m/,Y/,QX
                                      m*\1.v3ikwmm
                                                 I
                                                 Wm
                                                 .hm,»
                                                   w           @m,a,“affmy;g 3mf?amw.UG.Qn,                                U
                                                                                                                           “wm.“
                                                                                                                           .Ks._
                                                                                                                                                                          M
                                                                                                                                                                          w
                                                                                                                                                                          ,
                                                                                                                                                                          nwk
                                                                                                                                                                           Q
                                                                                                                                                                           Q
                                                                                                                                                                           M
                                                         'Hm”13“w.
                                                                                                                                                                                                                                     W
                                                                                                                                                                                                                                     m
                                                                                                                                                                                                                                     ,? wgmu
                                                                                              $3Mmm“xg,H;$,; @/Mwamitp\swaim§2%Iwim ,a                                                                                    wm
                                                                                                                                                                                                                           @mi?mgé
                                                                                                                                                                                                                           M
                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                   “




          i{EtSk
                   I
                   m5,.                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                               M

                       ,af1,“
                         . UM,
                            mWMu?ake“mPwmC                                                                                                                                                         WY?\1sWmmamwgemndMQfr»hfm
                                                                                                                                   ha
                                                                                                                                   .u@A!‘I
                      ,\
                      Q5,
                      ,?
                      wZ
                                                                                     8
                                                                                     m,
                                                                                     .m,
                                                                                     w,
                                                                                     3Q
                                                                                      a\N
                                                                                       $
                                                                                       u
                                                                                       S”,         ml“Imm,a                                            q,
                                                                                                                                                       a
                                                                                                                                                       ,a“
                                                                                                                                                       “a
                                                                                                                                                        U
                                                                                                                                                        asm$
                                                                                                                                                           ,w
                                                                                                                                                           Rm,“
                                                                                                                                                            .§
                                                                                                                                                            a,
                                                                                                                                                            k
                                                                                                                                                            asi


                                                                                                                                             ?urMW“iAtwmzhaqki
                                                                                                                                                              ,..,Ns...
                                                                                                                                                                   “MN
                                                                                                                                                                   m,

                                                                                                                                                                            .»
                                                                                                                                                                                     ra.MZ,ga»/m§,\.
          m
          L
          N,
          \
                                                                                                                                                                                            a
                                                                                                                                                                                            ,
                                                                                                                                                                                            3
                                                                                                                                                                                               m?ma
                                                                                                                                                                                               Mmi, . ,1
                                                                                                                                                                                            M.,.
                                                                                                                                                                                            ,

   Wm



         “vv


    43
                                                                                                                                                                                                                                                        m msri
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 6 of 13 PageID #: 43


US. Patent           Jan. 7, 2014      Sheet 3 of4        US 8,624,550 B2




                                    R55. 3
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 7 of 13 PageID #: 44


US. Patent                           Jan. 7, 2014                 Sheet 4 of4                US 8,624,550 B2




                                                                       5"" i2
                                                                           Micmpmceswr

                                              a...@QFK\.
                                                           ?éwaiging gmxgystem
                                                                                ATV   £1,“
                                                                                       .\
                                                                                        .y



                                                                                              ....
                                                                                              W
                                                                                              m.M
                                                                                                 m
                                                                                                 Wi
                                                                     U258 Cannacw

                                    ,-,-,,---------..,_....




                                     382%‘?
    .2{I}5S!FRE     EMT                                              L538 Carmwstar


                                £1368? ,Pswx ?emeritas"




                                                                      @311;
                                                                       Sim?
                  Aaiagxtfas'                         “E?
                                                      Mama;
                                                          F’Eug        9mg       3
                                                                     Mapiars




                                                            FEQ. é
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 8 of 13 PageID #: 45


                                                      US 8,624,550 B2
                               1                                                                       2
     MULTIFUNCTIONAL CHARGER SYSTEM                                       Although the USB interface can be used as a poWer inter
               AND METHOD                                               face, the USB is typically not used for that purpose by mobile
                                                                        devices. In accordance With the USB speci?cation, typical
           CROSS-REFERENCE TO RELATED                                   USB poWer source devices, such as hubs and hosts, require
                  APPLICATIONS                                          that a USB device participate in a host-initiated process called
                                                                        enumeration in order to be compliant With the current USB
   This is a continuation application of US. patent applica             speci?cation in draWing poWer from the USB interface.
tion Ser. No. 13/175,509, ?led Jul. 1, 2011,noW US. Pat. No.            Although a mobile device could be adapted to participate in
8,232,766, issued on Jul. 31, 2012, by Daniel M. Fischer, et al.        enumeration When draWing poWer over the USB interface, it
and entitled “Multifunctional Charger System and Method,”               Would be preferable in many situations, such as When a host
Which is a continuation of US. patent application Ser. No.              Would not be available, as often happens during normal use of
12/905,934, ?led Oct. 15, 2010, now US. Pat. No. 7,986,127,             a mobile device, to be able to utiliZe alternate poWer sources
issued on Jul. 26, 2011, by Daniel M. Fischer, et al. and               such as conventional AC outlets and DC car sockets that are
entitled “Multifunctional Charger System and Method,”                   not capable of participating in enumeration to supply poWer
Which is a continuation of US. patent application Ser. No.              to the mobile device via a USB interface.
12/714,204, ?led Feb. 26, 2010 now US. Pat. No. 7,834,586,
by Daniel M. Fischer, et al. and entitled “Multifunctional                                       SUMMARY
Charger System and Method,” Which is a continuation of US.
patent application Ser. No. 12/268,297, ?led Nov. 10, 2008,               An adapter for providing a source of poWer to a mobile
now US. Pat. No. 7,737,657 issued on Jun. 15, 2010, by             20   device through an industry standard port is provided. In
Daniel M. Fischer, et al. and entitled “System and Method for           accordance With one aspect of the invention, the adapter
Charging a Battery in a Mobile Device,” Which is a continu              comprises a plug unit, a poWer converter, a primary connec
ation of US. patent application Ser. No. 11/749,680, ?led               tor, and an identi?cation sub system. The plug unit is operative
May 16, 2007, now US. Pat. No. 7,453,233 issued on Nov.                 to couple the adapter to a poWer socket and operative to
18, 2008, by Daniel M. Fischer, et al. and entitled “Adapter       25   receive energy from the poWer socket. The poWer converter is
System and Method for PoWering a Device,” Which is a con                electrically coupled to the plug unit and is operable to regulate
tinuation of US. patent application Ser. No. 11/175,885, ?led           the received energy from the poWer socket and to output a
on Jul. 6, 2005, now US. Pat. No. 7,239,111 issued on Jul. 3,           poWer requirement to the mobile device. The primary con
2007, by Daniel M. Fischer, et al. and entitled “Universal              nector is electrically coupled to the poWer converter and is
Serial Bus Adapter for a Mobile Device,” Which is a continu        30   operative to couple to the mobile device and to deliver the
ation of US. patent application Ser. No. 10/087,629, ?led               outputted poWer requirement to the mobile device. The iden
Mar. 1, 2002, now US. Pat. No. 6,936,936 issued onAug. 30,              ti?cation subsystem is electrically coupled to the primary
2006, by Daniel M. Fischer, et al. and entitled “Multifunc              connector and is operative to provide an identi?cation signal.
tional Charger System and Method,” Which claims priority                  In accordance With another aspect, a USB adapter for pro
from U. S. Provisional Application No. 60/273 ,021, ?led Mar.      35   viding a source of poWer to a mobile device through a USB
1, 2001, by Daniel M. Fischer, et al. and entitled “System and          port is provided. The USB adapter comprises a plug unit, a
Method for Adapting a USB to Provide PoWer for Charging a               poWer converter, a primary USB connector, and an identi?
Mobile Device” and US. Provisional Application No.                      cation subsystem. The plug unit is operative to couple the
60/330,486, ?led Oct. 23, 2001, by Daniel M. Fischer, et al.            USB adapter to a poWer socket and operative to receive
and entitled “Multifunctional Charger System and Method.”          40   energy from the poWer socket. The poWer converter is elec
Each of the above patent applications is hereby incorporated            trically coupled to the plug unit and is operable to regulate the
herein by reference in its entirety for all purposes.                   received energy from the poWer socket and to output a poWer
                                                                        requirement to the mobile device. The primary USB connec
                      BACKGROUND                                        tor is electrically coupled to the poWer converter and is opera
                                                                   45   tive to couple to the mobile device and to deliver the outputted
   This invention relates generally to poWer adapters. More             poWer requirement to the mobile device. The identi?cation
particularly, the invention relates to poWer adapters for use           subsystem is electrically coupled to the primary connector
With mobile devices.                                                    and is operative to provide an identi?cation signal.
  Providing an external source of poWer to a mobile device,               Another aspect provides a USB adapter for providing a
such as a personal digital assistant (“PDA”), mobile commu         50   source of poWer to a mobile device through a USB port. The
nication device, cellular phone, Wireless tWo-Way e-mail                USB adapter comprises a plug unit, a poWer converter, a
communication device, and others, requires design consider              primary USB connector, and an auxiliary USB adapter. The
ations With respect to both the mobile device and the poWer             plug unit is operative to couple the USB adapter to a poWer
source. With regard to the mobile device, mo st mobile devices          socket and operative to receive energy from the poWer socket.
provide a distinct poWer interface for receiving poWer from a      55   The poWer converter is electrically coupled to the plug unit
poWer source, for instance to recharge a battery, and a sepa            and is operable to regulate the received energy from the poWer
rate data interface for communicating. For example, many                socket and to output a poWer requirement to the mobile
mobile devices presently use USB (Universal Serial Bus)                 device. The primary USB connector is electrically coupled to
interfaces for communicating and use a separate poWer inter             the poWer converter and is operative to couple to the mobile
face, such as a barrel connector, for receiving poWer.             60   device and to deliver the outputted poWer requirement to the
   It is desirable, hoWever, to have a combined poWer and data          mobile device. The auxiliary USB connector has data lines
interface. The mobile devices that do have combined poWer               that are electrically coupled to the data lines of the primary
and data interfaces typically use non-standard and sometimes            USB connector.
proprietary interfaces. Consequently, combined interfaces for              Yet another aspect provides a method for providing energy
a particular manufacturer’s mobile device may not be com           65   to a mobile device using a USB adapter that comprises a plug
patible With combined interfaces for mobile devices provided            unit, a primary USB connector, a poWer converter electrically
by other manufacturers.                                                 coupled betWeen the plug unit and the primary USB connec
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 9 of 13 PageID #: 46


                                                      US 8,624,550 B2
                               3                                                                       4
tor, and an identi?cation sub system electrically coupled to the        Wirelessly With external devices such as other mobile devices
primary USB connector. The method comprising the steps of               and other computers. The I/O devices 16 provide the mobile
coupling the USB connector to the mobile device, coupling               device 10 With input/ output capabilities for use With a device
the plug unit to a poWer socket, outputting a poWer require             user. The USB port 18 provides the mobile device 10 With a
ment to the mobile device via the poWer converter and the               serial port for linking directly With other computers and/or a
USB connector, and providing an identi?cation signal to the             means for receiving poWer from an external poWer source.
mobile device, via the identi?cation subsystem and the USB              The poWer subsystem 20 provides the mobile device 10 With
connector, that is operative to inform the mobile device that           a local poWer source.
the USB adapter is not limited by the poWer limits imposed by             The exemplary communication subsystem 14 comprises
the USB speci?cation.                                                   components such as a receiver 22, a transmitter 24, antenna
  In accordance With another aspect, a poWering system for a            elements 26 and 28, local oscillators (LOs) 30, and a process
mobile device having a USB connector is provided. The poW               ing module such as a digital signal processor (DSP) 32. The
ering system comprises a poWer distribution subsystem in the            particular design of the communication subsystem 14 and the
mobile device that is operable to receive energy through the            components used therein can vary. It Would be apparent to one
USB connector and to distribute the energy to at least one              of ordinary skill in the art to design an appropriate commu
component in the mobile device and a USB adapter that is                nication subsystem using conventional methods and compo
operative to couple to the USB connector. The USB adapter               nents to operate over a communication netWork 34 based on
comprises a plug unit for coupling to a poWer socket and that           the parameters necessary to operate over that communication
is operable to receive energy from the poWer socket, a poWer            netWork. For example, a mobile device 10 geographically
converter electrically coupled to the plug unit for regulating     20   located in North America may include a communication sub
the received energy and for providing a poWer requirement to            system 14 designed to operate Within the MobitexTM mobile
the poWer distribution subsystem, and an identi?cation sub              communication system or DataTACTM mobile communica
system that is operable to transmit an identi?cation signal that        tion system, Whereas a mobile device 10 intended for use in
is operative to identify the USB adapter as not being limited           Europe may incorporate a General Packet Radio Service
by the poWer limits imposed by the USB speci?cation.               25   (GPRS) communication subsystem 14.
                                                                          NetWork access requirements Will also vary depending
      BRIEF DESCRIPTION OF THE DRAWINGS                                 upon the type of netWork 34. For example, in the Mobitex and
                                                                        DataTAC netWorks, mobile devices 10 are registered on the
  In order that the invention identi?ed in the claims may be            netWork using a unique personal identi?cation number or PIN
more clearly understood, preferred embodiments thereof Will        30   associated With each device. In GPRS netWorks hoWever,
be described in detail by Way of example, With reference to             netWork access is associated With a subscriber or user of a
the accompanying draWings, in Which:                                    mobile device 10. A GPRS device therefore requires a sub
  FIG. 1 is a schematic diagram of an exemplary mobile                  scriber identity module (not shoWn), commonly referred to as
device Which has an industry standard interface;                        a SIM card, in order to operate on a GPRS netWork. Without
  FIG. 2 is a schematic diagram of a ?rst embodiment of a          35   a SIM card, a GPRS device Will not be fully functional. Local
USB adapter that is coupled to an exemplary mobile device;              or non-netWork communication functions (if any) may be
  FIG. 3 is a How chart illustrating an exemplary use of a              operable, but the mobile device 10 Will be unable to carry out
USB adapter With a mobile device; and                                   any functions involving communications over the netWork
  FIG. 4 is a schematic diagram of an additional exemplary              34.
embodiment of a USB adapter that is coupled to both an             40      When required, after the netWork registration or activation
exemplary mobile device and an external battery.                        procedures have been completed, a mobile device 10 may
                                                                        send and receive communication signals over the netWork 34.
                DETAILED DESCRIPTION                                    Signals received by the receiver antenna 26 through a com
                                                                        munication netWork 34 are input to the receiver 22, Which
                 Exemplary Mobile Device                           45   may perform such common receiver functions as signal
                                                                        ampli?cation, frequency doWn conversion, ?ltering, channel
  Turning noW to the draWing ?gures, shoWn in FIG. 1 is a               selection and the like, and in the exemplary system shoWn in
schematic diagram of an exemplary mobile communication                  FIG. 1, analog to digital conversion. Analog to digital con
device 10 Which has an industry standard interface. The                 version of a received signal alloWs more complex communi
mobile communication device 10 is preferably a tWo-Way             50   cation functions such as demodulation and decoding to be
communication device having at least voice or data commu                performed in a DSP 32. Similarly, signals to be transmitted
nication capabilities. Preferably, the mobile device 10 is also         are processed, including modulation and encoding for
capable of communicating over the Internet, for example, via            example, by the DSP 32 and input to the transmitter 24 for
a radio frequency (“RF”) link. Examples of types of devices             digital to analog conversion, frequency up conversion, ?lter
that could be classi?ed as a mobile device 10 include a data 55 ing, ampli?cation and transmission over the communication
messaging device, a tWo-Way pager, a cellular telephone With            netWork 34 via the transmitter antenna 28.
data messaging capabilities, a Wireless Internet appliance, a             Also, in the exemplary communication subsystem 14, the
data communication device (With or Without telephony capa               DSP 32 processes communication signals and also provides
bilities), a personal digital assistant (“PDA”), a Wireless tWo         for receiver and transmitter control. For example, the gains
Way e-mail communication device, and others.                       60   applied to communication signals in the receiver 22 and trans
   The exemplary mobile device 10 comprises a microproces               mitter 24 may be adaptively controlled through automatic
sor 12, a communication subsystem 14, input/output (“I/O”)              gain control algorithms implemented in the DSP 32.
devices 16, an industry standard interface 18 Which in this                In implementing its control function, the microprocessor
example is a USB port, and a poWer subsystem 20. The                    12 in the exemplary mobile device 10 executes an operating
microprocessor 12 controls the overall operation of the            65   system. The operating system softWare used by the micropro
mobile device 10. The communication subsystem 14 pro                    cessor 12 is preferably stored in a persistent store such as ?ash
vides the mobile device 10 With the ability to communicate              memory 36, or alternatively read only memory (ROM) or
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 10 of 13 PageID #: 47


                                                      US 8,624,550 B2
                               5                                                                      6
similar storage element. The microprocessor 12 may also                 toothTM communication module to alloW the device 10 to
enable the execution of speci?c device applications, Which              communicate With similarly-enabled systems and devices.
preferably are also stored in a persistent store. The operating           The USB port 18 provides the mobile device 10 With a
system, speci?c device applications, or parts thereof, may              serial port for linking directly With other computers to
also be temporarily loaded into a volatile store such as in             exchange data and/ or to receive poWer. The USB port 18 also
RAM 38.                                                                 provides the mobile device 10 With a means for receiving
  A predetermined set of applications Which control basic               poWer from an external poWer source. For example, in a
device operations, including at least data and voice commu              personal digital assistant (PDA)-type communication device,
nication applications for example, Will normally be installed           the USB port 18 could be used to alloW the mobile device 10
on the mobile device 10 during manufacture. One such appli              to synchroniZe data With a user’s desktop computer (not
cation loaded on the mobile device 10 could be a personal               shoWn). The USB port 18 could also enable a user to set
information manager (PIM) application. The PIM application              parameters in the mobile device 10 such as preferences
preferably is an application for organiZing and managing user           through the use of an external device or softWare application.
inputted data items such as e-mail, calendar events, voice              In addition the USB port 18 may also be used to provide a
mails, appointments, and task items. The PIM data items may             means for doWnloading information or softWare to the mobile
be stored in the RAM 38 and/or the ?ash memory 36.                      device 10 Without using the Wireless communication netWork
  The PIM application preferably has the ability to send and            34. The USB port 18 can provide a direct and thus reliable and
receive data items, via the Wireless netWork 34. The PIM data           trusted connection that may for example be used to load an
items are preferably seamlessly integrated, synchroniZed and            encryption key onto the mobile device 10 thereby enabling
updated, via the Wireless netWork 34, With corresponding           20   secure device communication.
data items stored or associated With a host computer system               Coupled to the USB port 18 is a USB connector 54. The
(not shoWn) used by the device user. The synchronization of             USB connector 54 is the physical component that couples the
PIM data items is a process by Which the PIM data items on              USE port 18 to the outside World. In the exemplary mobile
the mobile device 10 and the PIM data items on the host                 device 10, the USB connector 54 is used to transmit and
computer system can be made to mirror each other.                  25   receive data from an external data/poWer source 56, receive
   There are several possible mechanisms for loading appli              poWer from the external data/poWer source 56, direct the
cations onto the mobile device 10. For example, applications            transmitted/received data from/to the USB port 18, and direct
may be loaded onto the mobile device 10 through the Wireless            the received poWer to the poWer subsystem 20.
netWork 34, an auxiliary I/O subsystem 40, the serial port 18,            The exemplary poWer subsystem 20 comprises a charging
a short-range communications subsystem 42, such as an              30   and poWer distribution subsystem 58 and a battery 60. The
infrared (“IR”) communication system, or any other suitable             charging and poWer distribution subsystem 58 performs
subsystem 44. When loading the applications onto the mobile             many functions. It may be used to transfer energy to the
device 10, the device user may install the applications in the          battery 60 from the external data/poWer source 56 to charge
RAM 38, the ?ash memory 36, or preferably a non-volatile                the battery 60 and also to distribute poWer to the many poWer
store (not shoWn) such as ROM for execution by the micro           35   requiring components Within the mobile device 10. The
processor 12. The available application installation mecha              charging subsystem 58 may be capable of determining the
nisms can increase the utility of the mobile device 10 by               presence of a battery 60 and/ or a poWer circuit coupled to the
providing the device user With a Way of upgrading the mobile            mobile device 10, such as anAC adapter, USB connection, or
device 10 With additional and/or enhanced on-device func                car adapter, Which alternatively can act as poWer sources 56 to
tions, communication-related functions, or both. For               40   provide poWer for the mobile device 10 and to charge the
example, a secure communication application may be loaded               battery 60.Additionally, the charging subsystem 58 may have
onto the mobile device 10 that alloWs for electronic com                the ability to determine if a poWer source 56 is coupled to the
merce functions or other ?nancial transactions to be per                mobile device 10 and, in the absence of such a coupling, cause
formed using the mobile device 10.                                      the mobile device 10 to be poWered by the battery 60.
  The I/O devices 16 may be used to display and/or compose         45      The poWer distributed by the charging and poWer distribu
data communication messages. In one mode of operation, a                tion subsystem 58 may be derived from energy stored in the
signal received by the mobile device 10, such as a text mes             battery 60 and/ or energy received from the external data/
sage or Web page doWnload, Will be received and processed               poWer source 56. When the battery 60 is depleted, the charg
by the communication subsystem 14, forWarded to the micro               ing and poWer distribution subsystem 58 transfers energy
processor 12, Which Will preferably further process the            50   from the poWer source 56 to recharge the battery 60. Option
received signal, and provide the processed signal to one or             ally, the charging and poWer distribution subsystem 58 may
more of the I/ 0 devices 16 such as a display 46. Alternatively,        also transfer energy from the poWer source 56 to other com
a received signal such as a voice signal can be provided to a           ponents in the mobile device 10 to poWer the mobile device 10
speaker 48, or alternatively to an auxiliary I/O device 40. In          When the battery 60 has been depleted and is recharging.
another mode of operation a device user may compose a data         55   When the data/poWer source 56 is not connected to the mobile
item such as an e-mail message using a keyboard 50 in coop              device 10, poWer for the device 10 is derived from the battery
eration With the display 46 and possibly an auxiliary I/O               60.
device 40. Alternatively, a device user may compose a voice
message via a microphone 52. The composed data item may                                   Exemplary USB Adapter
then be transmitted over a communication netWork 34 using          60
the communication subsystem 14.                                           FIG. 2 is a schematic diagram of a ?rst embodiment of an
   A short-range communications subsystem 42 may be pro                 adapter 100 that can be used to couple the mobile device 10 of
vided in the mobile device 10 to alloW the mobile device 10 to          FIG. 1 to the data/poWer source 56 of FIG. 1. In this example
communicate With other systems or devices, Which need not               the adapter 100 is a USB adapter 100 that comprises a primary
necessarily be similar to device 10. For example, the short        65   USB connector 102, a poWer converter 104, a plug unit 106,
range communications subsystem 42 may include an infrared               and an identi?cation subsystem 108. The poWer converter is a
device and associated circuitry and components or a Blue                knoWn element in the art and typically includes at least one of
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 11 of 13 PageID #: 48


                                                     US 8,624,550 B2
                              7                                                                       8
the following components: switching converter, transformer,            to connect to a local poWer supply via the local poWer socket.
DC source, voltage regulator, linear regulator and recti?er. In        Various other plug adapters are envisioned that can be con
the embodiment shoWn in FIG. 2, the USB adapter 100 is                 ?gured to operate With alternate poWer sources such as for
shoWn coupling a mobile device 10 to one of one or more                instance car sockets.
types of poWer sockets 110N, 110D, 110B, and 110. Also                   The poWer distribution and charging subsystem 58 of the
shoWn in FIG. 2 is an optional auxiliary USB connector 112             mobile device 10 can selectively use the poWer provided on
that can be used to couple the mobile device 10 to a data              the Vbus and Gnd lines of the USB connector 54 to provide
source (not shoWn) such as a personal computer.                        poWer to the mobile device 10, charge the battery 60, or both.
   In the embodiment shoWn in FIG. 2, the primary USB                  A more detailed discussion of hoW the charging function of
connector 102 is con?gured to mate With the USB connector              mobile device 10 can be implemented is described in Us.
54 of the mobile device 10. The USB adapter 100 is operable            Provisional Application No. 60/273,021 ?led on Mar. 1, 2001
to provide poWer to the mobile device 10 through the Vbus              and entitled “System and Method for Adapting a USB to
and Gnd poWer pins in the USB connectors 54 and 102. The               Provide PoWer for Charging a Mobile Device” Which has
USB adapter 100 also optionally provides a communication               been incorporated herein by reference.
path for data across the D+ and D— data pins in the USB                  Typically When a mobile device 10 receives poWer over the
connectors 54 and 102.                                                 USB from a USB host, it is required to draW poWer in accor
  The plug unit 106 is preferably a conventional plug unit             dance With the USB speci?cation. The USB speci?cation
that can be used to couple With a conventional poWer socket to         speci?es a process for transferring energy across the USB
receive poWer therefrom. For example, the plug unit 106 can            called enumeration and limits the electrical current that can
be a tWo-prong or three-prong plug of the type used in North      20   ?oW across the USB.
America that can couple to a North American AC poWer                     The USB adapter 100 contributes to a system Wherein a
socket 110N that provides 115 VAC. In the embodiment                   device 10 that folloWs the USB speci?cation When coupled to
shoWn in FIG. 2, the plug unit 106 can accept one or more              a typical USB host via its USB port can be informed that the
types of plug adapters 114N, 114B, 114D, and 114 that are              USB adapter 100 has been coupled to the device 10 and that
con?gured to couple to the plug unit 106 and are further          25   the device 10 can noW draW poWer Without regard to the USB
con?gured to directly mate With one or more types of poWer             speci?cation and the USB speci?cation imposed limits.
sockets 110N, 110D, 110B, and 110. The plug unit 106 can be              The identi?cation subsystem 108 provides an identi?ca
con?gured to receive energy from a poWer socket 110N,                  tion signal to the mobile device 10 that the poWer source is not
110D, 110B, or 110, either directly or through the use of a            a USB limited source. The identi?cation signal could be the
plug adapter, and is operative to transfer the received energy    30   communication of a single voltage on one or more of the USB
to the poWer converter 104.                                            data lines, different voltages on the tWo data lines, a series of
  The poWer converter 104 is operative to receive energy               pulses or voltage level changes, or other types of electrical
from a poWer socket 110N, 110D, 110B, or 110 and to convert            signals. The identi?cation subsystem 108 that generates the
that received energy to a form that can be used by the mobile          identi?cation signal could have multiple types of con?gura
device 10. For example, the poWer converter 104 can be of         35   tions. In one embodiment, the identi?cation subsystem 108
conventional construction such as a sWitching poWer con                comprises a hard-Wired connection of a single voltage level to
verter that converts 115 VAC to 5 VDC. Also, the poWer                 both data lines. In another embodiment, the identi?cation
converter 104 could comprise a DC. regulator circuit that              subsystem 108 comprises a USB controller that is operable to
converts a DC. input to a DC. output. The poWer converter              communicate an identi?cation signal to the mobile device 10.
104 could also be adapted to accept a Wide range of input         40   Additional embodiments are contemplated. The identi?ca
energy levels and frequencies. Alternatively, the poWer con            tion subsystem 108 may optionally be con?gured to have the
verter 104 could be adapted to accept a limited range of input         capability of electrically connecting or disconnecting the
energy levels and frequencies, Wherein the plug adapters are           poWer output from the poWer converter 104 from the USB
operable to convert the possible input energy levels and fre           connector 102 and/or to connect or disconnect any data inputs
quencies to a range that the poWer converter 104 can accom        45   from the USB adapter 100 to the USB connector 102.
modate. The poWer converter 104 provides its energy output               In addition to providing poWer to the mobile device 10 over
to the mobile device 10 via the Vbus and Gnd pins of the               the primary USB connector 102, the USB adapter 100 may
primary USB connector 102.                                             optionally be equipped With an auxiliary USB connector 112
   Through the use of a variety of different types of plug             that alloWs the USB adapter 100 to create a communication
adapters, the USB adapter 100 can be adapted to receive           50   path betWeen the mobile device 10 and some other device
energy from various types of poWer sockets 110N, 110D,                 capable of communicating over the USB such as a personal
110B, or 110. For example, using the appropriate plug                  computer, another mobile device or some other type of
adapter 114, 114B, 114D, and 114N, the USB adapter 100 can             device.
receive energy from a poWer socket such as a 1 15 VAC North               The USB adapter 100 preferably provides a communica
American poWer socket 110N, or a 12 VDC automobile                55   tion path betWeen the D+ and D— pins of the Primary USB
poWer socket, or an air poWer socket, or others.                       connector 102 and the D+ and D— pins of the auxiliary USB
  For example, in North America, a type “N” poWer socket is            connector 112. In the embodiment shoWn, the communica
commonly available. The plug adapter 114N can be releas                tion path also traverses the identi?cation subsystem 108.
ably attached to the plug unit 106 thereby alloWing any North          Alternatively, the communication path could bypass the iden
American poWer socket 114N to be used as a poWer source. 60 ti?cation subsystem 108. The USB adapter 100 can thus act as
When traveling to a locale Which does not have the North               a pass-through device for communication betWeen a USB hub
American poWer socket 114N, an alternate plug adapter such             or host and a mobile device 10.
as adapters 114, 114B, or 114D may be selected by the user,              Optionally, the USB adapter 100 could also transfer energy
according to the poWer socket 110D, 110B, or 110 available at          from the poWer converter 104 to the auxiliary USB connector
the locale. The plug adapter 114, 114B, or 114D may then be       65   112 thereby providing a device coupled to the auxiliary USB
releasably attached to plug unit 106 in place of the plug              connector 112 With poWer. In this arrangement, the identi?
adapter 114N, thereby alloWing the USB poWer adapter 100               cation subsystem 108 could also provide an identi?cation
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 12 of 13 PageID #: 49


                                                     US 8,624,550 B2
                                                                                                     10
signal to the device coupled to the auxiliary USB connector            and charge negotiation process and immediately draW energy
112 to inform the device that the poWer source is not a USB            from the USB poWer adapter 1 00 at a desired rate, for instance
limited source.                                                        at 5 unit loads, ie 500 mA. While the mobile device 10
                                                                       charges its battery using the USB adapter 100, the mobile
    Exemplary Illustration of the Use of a USB Adapter                 device 10 can disable its typical USB functions. If, hoWever,
                    With a Mobile Device                               the mobile device 10 detects that a USB host or hub is coupled
                                                                       to the mobile device 10, the mobile device 10 can apply a
  When a USB adapter 100 is connected to a mobile device               voltage to the D+ line to indicate to the USB host or hub that
10, the identi?cation subsystem 108 of the USB adapter 100             the mobile device 10 is coupled thereto and aWait enumera
preferably provides an identi?cation signal to the mobile              tion and USB charge negotiation.
device 10 to notify the mobile device 10 that the device 10 is
                                                                         If the USB adapter 100 is coupled to the mobile device 10,
connected to a poWer source that is not subject to the poWer
                                                                       and the mobile device 10 does not identify the USB adapter
limits imposed by the USB speci?cation. Preferably, the
mobile device 10 is programmed to recogniZe the identi?ca              100 through communications With the identi?cation module
tion signal and therefore recogniZes that an identi?cation             108, the mobile device 10 may stop draWing energy from the
signal has been transmitted by the USB adapter 100. After              Vbus and Gnd lines of the USB connector 54. This may occur,
recognizing a valid identi?cation signal, the mobile device 10         for example, if the mobile device 10 is not programmed to
draWs poWer through the USB adapter 100 Without Waiting                identify the USB adapter 100. The mobile device 10 may
for enumeration or charge negotiation.                                 mistakenly identify the USB adapter 100 as a typical USB
  The detection of the identi?cation signal may be accom          20   host or hub and aWait enumeration before draWing substantial
plished using a variety of methods. For example, the micro             energy. To guard against this, the USB adapter 100 can
processor 12 may detect the identi?cation signal by detecting          optionally be adapted to function With mobile devices that are
the presence of an abnormal data line condition at the USB             not programmed to recogniZe the USB adapter 100.
port 18. The detection may also be accomplished through the               In that scenario, the USB adapter 100 can be adapted to
use of other device subsystems 44 in the mobile device 10.        25   provide energy to a mobile device by using the knowledge
The preferred identi?cation signal results from the applica            that the mobile device Will draW energy from a connected
tion of voltage signals greater than 2 volts to both the D+ and        device for a period of time before it stops draWing energy due
D- lines in the USB connector 54. The preferred method of              to lack of enumeration. The USB adapter 100 can optionally
identi?cation is described beloW in greater detail With refer          provide poWer for charging a battery 60 in a mobile device by
ence to FIG. 3.                                                   30   periodically sWitching the voltages on the Vbus and Gnd lines
   At step 210, the mobile device 10 detects the presence of a         betWeen on and off states. When the USB adapter 100 is
voltage on the Vbus line of the USB connector 54 via the USB           coupled to the mobile device, the identi?cation subsystem
port 18. At step 220, the mobile device checks the state of the        108 can apply an on-voltage (5 V for example) betWeen the
D+ and D- lines of USB connector 54. In the example shoWn              Vbus and Gnd lines. The mobile device Will draW energy
in the draWings, the D+ and D- lines are compared to a 2V         35   While aWaiting enumeration. After a period of time, the iden
reference. Also, in this example, the identi?cation subsystem          ti?cation subsystem 108 can apply an off-voltage (0 volts)
108 of the USB adapter 100 may have applied a logic high               betWeen the Vbus and Gnd lines thereby fooling the mobile
signal, such as +5V reference, to both the D+ and D- lines to          device into determining that the unidenti?ed USB device has
identify the attached device as a USB adapter 100. If the              been disconnected from the mobile device. The identi?cation
voltages on both the D+ and D- lines of the USB connector         40   subsystem 108 can then reapply an on-voltage betWeen the
are greater than 2 Volts (step 220), then the mobile device 10         Vbus and Gnd lines. The mobile device Will draW energy
determines that the device connected to the USB connector 54           again While aWaiting enumeration. This cycle can be repeated
is not a typical USB host or hub and that a USB adapter 100            to periodically apply energy to the mobile device, for
has been detected (step 230). The mobile device 10 can then            example, to recharge the battery 60 of the mobile device.
charge the battery or otherWise use poWer provided via the        45
Vbus and Gnd lines in the USB connector 54 (step 260)                         Additional Exemplary Embodiments of USB
Without Waiting for enumeration.                                                                  Adapters
  If, hoWever, after the mobile device 10 detects the presence
of a voltage on the Vbus line of the USB connector 54 and                ShoWn in FIG. 4 is a schematic diagram of an additional
determines that the voltages on both the D+ and D- lines of       50   exemplary embodiment of a USB adapter 300 that is coupled
the USB connector 54 are not greater than 2 Volts (step 220),          to a mobile device 10. The exemplary USB adapter 300 com
then the mobile device 10 determines that a USB host or hub            prises a USB connector 302, a poWer converter 304, a plug
has been detected (step 240). A typical USB host or hub                unit 306, and an identi?cation subsystem 308. The USB con
Weakly holds its D+ and D- lines at Zero volts When it is not          nector 302, plug unit 306, and identi?cation subsystem 308
connected to another device. The mobile device 10 can then        55   preferably correspond to the USB connector 102, plug unit
signal the USB ho st or hub to initiate the enumeration process        106, and identi?cation subsystem 108 Which Were described
(step 250) and can charge the battery or otherWise use poWer           earlier With respect to the ?rst embodiment. Similar to the ?rst
provided via the Vbus and Gnd lines in the USB connector 54            embodiment, the additional embodiment may optionally be
(step 260) in accordance With the poWer limits imposed by the          equipped With various plug adapters 314N, 314D, 314B, and
USB speci?cation. The enumeration process is typically ini        60   314 that preferably are releasably attachable to plug unit 306
tiated after the mobile device 10 applies approximately Zero           so that the appropriate plug adapter 314N, 314D, 314B, or
volts to the D- line and approximately 5 volts to the D+ line          314 can be selected by a user to alloW the USB adapter 300 to
to inform the host of the mobile device’s 10 presence and              couple to and receive energy from an available poWer socket
communication speed.                                                   310N, 310D, 310B, or 310. The exemplary USB poWer con
  Therefore, When a USB adapter 100 is coupled to the             65   verter 300 further comprises a charging subsystem 316 and
mobile device 10 and has been identi?ed as a USB adapter               battery receptacle 318 for coupling the USB adapter 300 to an
100, the mobile device 10 can forego the enumeration process           external battery 320 that may be optionally coupled thereto.
Case 2:20-cv-00119-JRG Document 1-2 Filed 04/23/20 Page 13 of 13 PageID #: 50


                                                     US 8,624,550 B2
                             11                                                                      12
   The battery receptacle 318 provides a location for releas           from the literal language of the claims. Although the embodi
ably coupling an external battery 320 thereto so that the              ments have been described With reference to the USB inter
external battery can be charged via the USB adapter 300. This          face, it is contemplated that the invention could be applicable
provides the USB adapter 300 With a mechanism for charg                to devices and systems that use other standard interfaces such
ing, for example, a mobile device’s primary or spare battery           as the IEEE 1394 interface.
When the battery has been separated from or is not coupled to
                                                                         What is claimed is:
the mobile device 10.
   To accommodate this functionality, the poWer converter
                                                                         1. An adapter comprising:
                                                                         a USB VBUS line and a USB communication path,
304 is capable of providing the proper voltage levels for the
                                                                         said adapter con?gured to supply current on the VBUS line
USB connector 302 and also capable of providing necessary
                                                                            Without regard to at least one associated condition speci
voltage and current levels to drive a battery charging sub
                                                                            ?ed in a USB speci?cation.
system 316. The poWer converter 304 is preferably a dual
                                                                         2. The adapter of claim 1, Wherein said associated condi
poWer converter that may be constructed using conventional
                                                                       tion is a current limit.
or non-conventional architectures. With respect to the portion
                                                                         3. The adapter of claim 1, Wherein said current is supplied
of the poWer converter 304 that provides energy to the USB
                                                                       Without USB enumeration.
connector 302, that portion is preferably similar in construc
                                                                         4. The adapter of claim 1, Wherein said current is supplied
tion and function to the poWer converter 104 of the ?rst
                                                                       in response to an abnormal data condition on said USB com
embodiment.
                                                                       munication path.
   Preferably, the charging subsystem 316 performs in a sub
                                                                         5. The adapter of claim 4, Wherein said USB communica
stantially similar manner to charging subsystem 58 of the         20
                                                                       tion path includes a D+ line and a D- line.
mobile device 10. But, for ef?ciency and simplicity of design,           6. The adapter of claim 5, Wherein said abnormal data
certain aspects of the dual poWer converter 304 and the charg
                                                                       condition is an abnormal data line condition on said D+ line
ing subsystem 316 may be combined, as both are local to the
                                                                       and said D- line.
USB adapter 300.
                                                                          7. The adapter of claim 6, Wherein said abnormal data line
  Other alternative embodiments of the USB adapter may            25
                                                                       condition is a logic high signal on each of said D+ and D
include various combinations of components described
                                                                       lines.
above With respect to the ?rst and additional embodiments.
Another embodiment of the USB adapter may include a sec
                                                                          8. The adapter of claim 7, Wherein each said logic high
                                                                       signals is greater than 2V.
ond or more auxiliary USB connectors. A USB adapter hav
                                                                         9. The adapter of claim 2, Wherein said current limit is 500
ing one or more auxiliary USB connectors may optionally be        30
                                                                       mA.
con?gured such that one or more of the auxiliary USB con
nectors may have poWer from the USB adapter’s poWer con
                                                                         10. An adapter comprising:
                                                                         a USB VBUS line and a USB communication path,
verter made available to it so that multiple USB devices may
                                                                         said adapter con?gured to supply current on the VBUS line
draW poWer simultaneously. Preferably, a USB adapter hav
                                                                           Without regard to at least one USB Speci?cation
ing multiple auxiliary USB connectors Will be con?gured           35
such that the data lines in the auxiliary connectors can, on a
                                                                             imposed limit.
                                                                         11. The adapter of claim 10, Wherein said USB Speci?ca
selective basis, be electrically connected to or disconnected
                                                                       tion imposed limit is a current limit.
from the data lines in the primary USB connector. This alloWs
                                                                          12. The adapter of claim 10, Wherein said current is sup
a mobile device connected to the primary USB connector to
                                                                       plied Without USB enumeration.
receive energy from the adapter regardless of Whether a USB       40
                                                                          13. The adapter of claim 10, Wherein said current is sup
host or hub is connected to an auxiliary USB connector. It is
                                                                       plied in response to an abnormal data condition on said USB
also contemplated that a USB adapter may be embodied in a
USB host or hub.
                                                                       communication path.
                                                                         14. The adapter of claim 13, Wherein said USB communi
                         Conclusion                                    cation path includes a D+ line and a D- line.
                                                                  45
                                                                         15. The adapter of claim 14, Wherein said abnormal data
  The embodiments described herein are examples of struc               condition is an abnormal data line condition on said D+ line
tures, systems or methods having elements corresponding to             and said D- line.
the elements of the invention recited in the claims. This Writ            16. The adapter of claim 15, Wherein said abnormal data
ten description may enable those skilled in the art to make and        line condition is a logic high signal on each of said D+ and D
                                                                  50
use embodiments having alternative elements that likeWise              lines.
correspond to the elements of the invention recited in the                17. The adapter of claim 16, Wherein each said logic high
claims. The intended scope of the invention thus includes              signal is greater than 2V.
other structures, systems or methods that do not differ from             18. The adapter of claim 11, Wherein said current limit is
                                                                       500 mA.
the literal language of the claims, and further includes other
structures, systems or methods With insubstantial differences
